257 Ga. 385 (1987)
359 S.E.2d 675
HARRIS
v.
THE STATE.
44640.
Supreme Court of Georgia.
Decided September 9, 1987.
Lennie W. Jones, for appellant.
Lewis R. Slaton, District Attorney, Michael J. Bowers, Attorney General, for appellee.
SMITH, Justice.
The appellant, Robert Harris, Jr., went uninvited to the apartment of his estranged wife where he encountered the victim, Clarence *386 Griggs. The appellant stabbed the unarmed victim six times causing his death. Three of the stab wounds were in the victim's back. The appellant was convicted of murder and sentenced to life imprisonment. We affirm.[1]
1. The appellant asserts that the trial court erred in refusing to charge the jury on involuntary manslaughter.
The trial court was correct in refusing to charge the jury as requested. The evidence showed that the appellant stabbed the victim while they were in the apartment and then followed him outside where he was heard saying "I should have killed you, ..." before he stabbed him again. Although the appellant testified that he did not intend to kill the victim, the evidence showed that he repeatedly stabbed him. The unlawful use of the knife, a deadly weapon, while repeatedly stabbing the victim constituted the felony of aggravated assault; thus a charge on involuntary manslaughter would have been improper. See OCGA § 16-5-3.
2. The evidence produced at trial was sufficient to have authorized a rational trier of fact to conclude that the appellant was guilty beyond a reasonable doubt of the murder of Clarence Griggs. Jackson v. Virginia, 443 U.S. 307 (99 SC 2781, 61 LE2d 560) (1979).
Judgment affirmed. All the Justices concur.
NOTES
[1]  The crime was committed on October 11, 1986. The Fulton County Jury returned its verdict of guilty on March 17, 1987. The notice of appeal was filed April 15, 1987. The transcript of evidence was filed April 15, 1987 and the record was docketed in this Court on June 16, 1987. The case was submitted to this Court on June 19, 1987.